DETAILED ACTION
Claims 1-20 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
At least claims 4, 6, and 17-18 are objected to because of the following informalities:  Many of the claims are missing indirect articles such as “a” or “an.”  For example, claim 4 recites “pre-task cell, chassis alignment task cell, drive module installation cell, and chassis mounting cell” rather than “a pre-task cell, a chassis alignment task cell, a drive module installation cell, and a chassis mounting cell.”  Applicant is encouraged to review at least claims 4, 6, and 17-18 for this objection.
Appropriate correction is required.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the Abstract as filed is not presented in a narrative form.  The Abstract is presented as a single sentence mirroring a patent claim.  Correction is required.  See MPEP § 608.01(b).
Information Disclosure Statement
The information disclosure statement filed 14 October 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a serial production line composed of one or more cells arranged in series” at line 3.  It is unclear how one cell could be arranged in series.
Claims 2-16 each depend from claim 1, and therefore are rejected at least for the reasons presented above with respect to claim 1.
Claim 3 recites “the serial production line is composed of a plurality of cells arranged in series, and each cell performs a pre-task and a chassis installation process in sequence.”  It is unclear whether each cell in the production line performs both the pre-task and the chassis installation process, or whether the claim is directed to the sequence of tasks being performed in an order corresponding to the cells.  The examiner notes that paragraphs [0039]-[0043] do not appear to teach that any of the cells in the serial production line perform both a pre-task and a chassis installation task.
Claim 4 recites “and the vehicles of various types sequentially pass through each cell and are processed” at lines 3-4.  It is unclear how one having ordinary skill in the art would interpret this limitation, because claim 4 is understood to be directed to an apparatus.  Has claim 4 been met if an assembly line including multiple cells having the claimed name are included, but no vehicles have ever been produced? 
Claim 5 recites “a plurality of cells to which a unique task is assigned is serially arranged in the sublines of the parallel production line.” at lines 1-2.  Claim 1, from which claim 5 depends, recites “a parallel production line composed of a plurality of sublines arranged in parallel, each subline provided with a plurality of cells arranged in series.” It is unclear how many plurality of cells are required in the parallel production line.
Claim 5 recites “a plurality of cells to which a unique task is assigned is serially arranged in the sublines of the parallel production line, and the plurality of sublines shares a corresponding cell for a certain task” at lines 1-3.  It is unclear how the parallel production line can define a plurality of cells arranged in series as recited in claim 1 and be shared between the parallel sublines.  It appears that the limitations of claim 1 and 5 are inconsistent with one another.  Parallel, as defined in geometry, is colloquially understood to refer to multiple lines which would never intersect if extended to infinite length.  If the parallel sublines share a cell, the parallel sublines each cannot be traversed by a workpiece without intersecting or overlapping with the other sublines.  The examiner is forced to ask: what does “parallel” mean in the context of claim 5? 
Claim 7 includes a recitation of a number of cells shared between parallel sublines.  Claim 7 is rejected for at least the reasons presented above with respect to claim 5.
Claim 14 recites the limitation "both sides" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  There are no previously recited sides.
The term “large” in claims 15 and 20 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how one having ordinary skill in the art would determine whether a number of productions is large. Is three a large number of productions?  Is 16 a large number of productions?
Claims 15 and 20 recite “a vehicle of type with a large number of productions passes through the subline arranged at a top.”  Claims 15 and 20 are directed to an apparatus or system, not to a method.  How would a person having ordinary skill in the art determine whether a production system which has not yet passed any vehicles reads on the claimed limitations?  Are the claimed limitations met when a vehicle on which, for example, 16 (sixteen) tasks are performed within the serial production line passes through the parallel production line and one or two tasks is performed within the parallel production line?
Claim 16 recites “a plurality of cells to which a unique task is assigned is serially arranged in the sublines of the parallel production line, and the plurality of sublines shares a corresponding cell for a certain task” at lines 9-11.  It is unclear how the parallel production line can define a plurality of cells arranged in series as recited in claim 16 and be shared between the parallel sublines.  It appears that the limitations of the claim are inconsistent with one another.  Parallel, as defined in geometry, is colloquially understood to refer to multiple lines which would never intersect if extended to infinite length.  If the parallel sublines share a cell, the parallel sublines each cannot be traversed by a workpiece without intersecting or overlapping with the other sublines.  The examiner is forced to ask: what does “parallel” mean in the context of claim 16? 
Claim 16 recites “the serial production line is composed of a plurality of cells arranged in series, each cell performing a pre-task and a chassis installation process in sequence” in line 3-5.  It is unclear whether each cell in the production line performs both the pre-task and the chassis installation process, or whether the claim is directed to the sequence of tasks being performed in an order corresponding to the cells.  The examiner notes that paragraphs [0039]-[0043] do not appear to teach that any of the cells in the serial production line perform both a pre-task and a chassis installation task.
Claims 17-20 each depend from claim 16, and therefore are rejected for at least the reasons presented above with respect to claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 14-16, and 19-20
Claims 1-3, 5, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2020/0130115 to Vetter et al. (hereinafter “Vetter”), in view of United States Patent Application Publication 2018/0354083 to Thorwarth (hereinafter “Thorwarth”), and further in view of United States Patent Application Publication 2003/0101578 to Moriya et al. (hereinafter “Moriya”).
Regarding claim 1, Vetter discloses a parallel cell based mobility production system (10; see Fig. 7) for producing vehicles of various types (14; see paragraph [0089], different motor vehicle configurations can be produced) with one production system (10), comprising: a serial production line (see Fig. 7) composed of one or more cells (1801, 1802) arranged in series, and through which the vehicles of various types of sequentially passed to be processed (see paragraphs [0085]-[0088]); a parallel production line composed of a plurality of sublines (see stations 1804, 1805, 1806; paragraph [0089]) arranged in parallel, each subline matched for each vehicle type (depending on configuration of motor vehicle to be produced; see paragraph [0089]), and in which a vehicle passing through the serial production line is fed to a corresponding subline for each vehicle type (see paragraph [0089]).
Vetter does not explicitly disclose that the plurality of sublines each is provided with a plurality of cells arranged in series.
Thorwarth teaches an assembly line (1) for manufacturing a vehicle (see paragraph [0029]). The assembly line may include multiple processing cells (18-22; see paragraph [0050] for performing manufacturing steps.  Thorwarth teaches that rather than one cell, a multi-cell design is possible (see paragraph [0050]).
It would have been obvious to modify the apparatus of Vetter to include multi-cell configurations rather than single cells, as taught by Thorwarth. (See MPEP 2143(A)). The resulting apparatus would direct the vehicle bodies being manufactured to the parallel sublines taught by Vetter to multiple cells rather than the single cells illustrated.  While Thorwarth does not explicitly disclose that the multi-cell arrangement includes the plurality of cells arranged in series, there are a finite number of multi-cell configurations: parallel or series. (See MPEP 2143(E)).  Of these two options, it would be obvious to try placing the multi-cell arrangement in series with the reasonable expectation that each of the cells being used in the manufacturing subline taught by Vetter are directed to performing related manufacturing tasks and that substituting parallel cells rather than sequential cells would make it more difficult to perform all of the manufacturing processes on vehicles in the cells.  Thus, one having ordinary skill in the art would find it obvious to provide the multiple cells in series.
The apparatus taught by the combination of Vetter and Thorwarth does not explicitly disclose the apparatus includes an inspection line in which the vehicles of various types passing through the parallel production line are sequentially fed.  However, it is known in the art to provide inspection lines for assembly lines.
Moriya teaches an assembly line (1) for manufacturing an automobile (2) in a plurality of cells (ZA, ZB, ZC, ZD, ZE).  Moriya teaches that the production line is provided with multiple inspection areas (ZX) in addition to the complex inspection area (ZE).  Moriya teaches that providing inspection sections following a given assembly process can eliminate the need to add a disassembly process to correct errors later in the manufacturing process (see paragraph [0050]).  
It would have been obvious to one having ordinary skill in the art to modify the assembly line system taught by the combination of Vetter and Thorwarth to include providing an inspection line for vehicles passing through the parallel production line, as taught by Moriya. (See MPEP 2143(C)). The resulting apparatus would advantageously reduce delayed rework and disassembly processes later in the manufacturing process where errors are detectible immediately following the production cells, which one having ordinary skill in the art reasonably expect would improve manufacturing efficiency.
Thus, the combination of Vetter, Thorwarth, and Moriya teaches the limitations of claim 1.
Regarding claim 2, the combination of Vetter, Thorwarth, and Moriya teaches the limitations of claim 1, and further Vetter discloses that the serial production line performs a pre-task (mounting workpiece to carrier 13; see paragraph [0087]) and a chassis installation process (placing wheels on axles; see paragraph [0109]; station 1821 understood to be part of serial production line).
Regarding claim 3, the combination of Vetter, Thorwarth, and Moriya teaches the limitations of claim 1, and further Vetter teaches that the serial production line is composed of a plurality of cells (1801-1803, 1807-1821) arranged in series (see Fig. 7), and each cell performs a task.  The tasks described by Vetter include pre-tasks (see paragraph [0087]-[0088]; e.g. mounting vehicle body on assembly line platform 12) and a chassis installation task (mounting wheels on axles of frame; see paragraph [0109]).
Regarding claim 5, the combination of Vetter, Thorwarth, and Moriya teaches the limitations of claim 1, and further Vetter teaches that a plurality of cells to which a unique task is assigned is serially arrange din the sublines (cell 1803 is serially arranged with each of 1804, 1805, and 1806) in the sublines of the parallel production line, and the plurality of sublines shares a corresponding cell (1803) for a certain task.
Regarding claim 14, the combination of Vetter, Thorwarth, and Moriya teaches the limitations of claim 1, and further Vetter teaches that the serial production line (1801-1802 and 1807-1816) are provided on both sides, respectively, and that the parallel production line (cells 1804-1806) is provided between the serial production line.  The combination teaches the inspection line (ZX and ZE) taught by Moriya may be arranged after each task and at the end of the production line sequence.  The combination would thus teach that the serial production line (of Vetter) and the inspection line (of Moriya) are provided on both sides, respectively, and the parallel production line (of Vetter) is provided between the serial production line and the inspection line. 
Regarding claim 15, the combination of Vetter, Thorwarth, and Moriya teaches the limitations of claim 1, and further Vetter teaches that the plurality of sublines (see cells 1804, 1805, 1806) is continuously arranged in a vertical direction (see Fig. 7), and a vehicle of a type with a large number of productions passes through the subline arranged at a top (through line corresponding with cell 1804).  Where a large number of productions is more than 3 productions, one having ordinary skill in the art would recognize that Figure 7 of Vetter teaches passing a vehicle through at least cells 1801, 1802, 1803, 1807, 1810, 1811, 1812).  Further, one having ordinary skill in the art would reasonably expect that at least some vehicles will pass through the subline located at the top of Figure 7.
Regarding claim 16, Vetter discloses a parallel cell based mobility production system (10; see Fig. 7) for producing vehicles of various types (14; see paragraph [0089], different motor vehicle configurations can be produced) with one production system (10), comprising: a serial production line (see Fig. 7) composed of a plurality of cells (1801, 1802) arranged in series, and through which the vehicles of various types of sequentially passed to be processed (see paragraphs [0085]-[0088]); a parallel production line composed of a plurality of sublines (see stations 1803, 1804, 1805, 1806; paragraph [0089]) arranged in parallel, each subline matched for each vehicle type (depending on configuration of motor vehicle to be produced; see paragraph [0089]), and in which a vehicle passing through the serial production line is fed to a corresponding subline for each vehicle type (see paragraph [0089]), the parallel sublines assigned a unique task (see paragraph [0089]; processing steps which are not for all motor vehicles). The parallel production lines can be understood to share cell 1803, which can be understood to perform at least the task of directing the workpiece vehicle to the corresponding parallel processing stations (see paragraph [0089]). Vetter does not explicitly disclose that each cell in the serial production line performs a pre-task and a chassis installation process.  However, Vetter discloses that the serial production line performs a pre-task (mounting workpiece to carrier 13; see paragraph [0087]) and a chassis installation process (placing wheels on axles; see paragraph [0109]; station 1821 understood to be part of serial production line) in sequence.
Vetter does not explicitly disclose that the plurality of sublines each is provided with a plurality of cells arranged in series.
Thorwarth teaches an assembly line (1) for manufacturing a vehicle (see paragraph [0029]). The assembly line may include multiple processing cells (18-22; see paragraph [0050] for performing manufacturing steps.  Thorwarth teaches that rather than one cell, a multi-cell design is possible (see paragraph [0050]).
It would have been obvious to modify the apparatus of Vetter to include multi-cell configurations rather than single cells, as taught by Thorwarth. (See MPEP 2143(A)). The resulting apparatus would direct the vehicle bodies being manufactured to the parallel sublines taught by Vetter to multiple cells rather than the single cells illustrated.  While Thorwarth does not explicitly disclose that the multi-cell arrangement includes the plurality of cells arranged in series, there are a finite number of multi-cell configurations: parallel or series. (See MPEP 2143(E)).  Of these two options, it would be obvious to try placing the multi-cell arrangement in series with the reasonable expectation that each of the cells being used in the manufacturing subline taught by Vetter are directed to performing related manufacturing tasks and that substituting parallel cells rather than sequential cells would make it more difficult to perform all of the manufacturing processes on vehicles in the cells.  Thus, one having ordinary skill in the art would find it obvious to provide the multiple cells in series.
The apparatus taught by the combination of Vetter and Thorwarth does not explicitly disclose the apparatus includes an inspection line in which the vehicles of various types passing through the parallel production line are sequentially fed.  However, it is known in the art to provide inspection lines for assembly lines.
Moriya teaches an assembly line (1) for manufacturing an automobile (2) in a plurality of cells (ZA, ZB, ZC, ZD, ZE).  Moriya teaches that the production line is provided with multiple inspection areas (ZX) in addition to the complex inspection area (ZE).  Moriya teaches that providing inspection sections following a given assembly process can eliminate the need to add a disassembly process to correct errors later in the manufacturing process (see paragraph [0050]).  
It would have been obvious to one having ordinary skill in the art to modify the assembly line system taught by the combination of Vetter and Thorwarth to include providing an inspection line for vehicles passing through the parallel production line, as taught by Moriya. (See MPEP 2143(C)). The resulting apparatus would advantageously reduce delayed rework and disassembly processes later in the manufacturing process where errors are detectible immediately following the production cells, which one having ordinary skill in the art reasonably expect would improve manufacturing efficiency.
Thus, the combination of Vetter, Thorwarth, and Moriya teaches the limitations of claim 16.
Regarding claim 19, the combination of Vetter, Thorwarth, and Moriya teaches the limitations of claim 16, and further Vetter teaches that the serial production line (1801-1803 and 1807-1816) are provided on both sides, respectively, and that the parallel production line (cells 1804-1806) is provided between the serial production line.  The combination teaches the inspection line (ZX and ZE) taught by Moriya may be arranged after each task and at the end of the production line sequence.  The combination would thus teach that the serial production line (of Vetter) and the inspection line (of Moriya) are provided on both sides, respectively, and the parallel production line (of Vetter) is provided between the serial production line and the inspection line. 
Regarding claim 20, the combination of Vetter, Thorwarth, and Moriya teaches the limitations of claim 16, and further Vetter teaches that the plurality of sublines (see cells 1804, 1805, 1806) is continuously arranged in a vertical direction (see Fig. 7), and a vehicle of a type with a large number of productions passes through the subline arranged at a top (through line corresponding with cell 1804).  Where a large number of productions is more than 3 productions, one having ordinary skill in the art would recognize that Figure 7 of Vetter teaches passing a vehicle through at least cells 1801, 1802, 1803, 1807, 1810, 1811, 1812).  Further, one having ordinary skill in the art would reasonably expect that at least some vehicles will pass through the subline located at the top of Figure 7.
Claims 4 and 17
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vetter, Thorwarth, and Moriya, as applied to claims 1 and 16 above, and further in view of United States Patent Application Publication 2016/0325611 to Kim et al. (hereinafter “Kim”).
Regarding claim 4, the combination of Vetter, Thorwarth, and Moriya teaches the limitations of claim 1, and further Vetter teaches that the serial production line is composed of sequentially arranged pre-task cell (see paragraph [0087]; mounting a workpiece to carrier 13), and a chassis mounting cell (see paragraph [0109]; station 1821 understood to mount wheels to chassis), and that vehicles of various types sequentially pass through each cell and are processed.  The combination does not explicitly disclose a chassis alignment task cell, and a drive module installation cell.  Vetter is silent as to the processes performed in other cells (1807, 1808, 1809, 1810, 1811).
Kim teaches a production assembly line (see paragraph [0038]) for performing a vehicle assembly process (see paragraph [0036]).  Kim teaches performing a pre-task (mounting vehicle frame; see paragraph [0043]).  The vehicle frame (10) may be mounted to a production line vehicle (100) and a cell or station automatically aligns the battery with the frame (10; see paragraph [0046]), which one having ordinary skill in the art would at least recognize corresponds with performing a chassis alignment task.  Further, Kim teaches installing the battery to the frame (see paragraph [0053]-[0055]).  Figure 2 of Kim is understood to illustrate a plurality of cells or station at which the processes are performed.  Kim teaches that the automated processes of its assembly line may reduce costs (see abstract).
It would have been obvious to one having ordinary skill in the art to modify the apparatus taught by the combination of Vetter, Thorwarth, and Moriya to include performing a chassis alignment task and a drive module task in sequence, as taught by Kim. (see MPEP 2143(C)). The resulting apparatus would advantageously include stations or cells for preparing the vehicle body, aligning portions of the vehicle body or chassis, mounting a drive module (the battery taught by Kim), and performing a chassis installation process, while advantageously reducing costs associated with vehicle manufacture.  One having ordinary skill in the art would reasonably expect that vehicles manufactured using the assembly line taught by Vetter could be processed at the various sequential stations in a predictable manner without modifying the principles of operation of Vetter.
Thus, the combination of Vetter, Thorwarth, Moriya, and Kim teaches the limitations of claim 4.
Regarding claim 17, the combination of Vetter, Thorwarth, and Moriya teaches the limitations of claim 16, and further Vetter teaches that the serial production line is composed of sequentially arranged pre-task cell (see paragraph [0087]; mounting a workpiece to carrier 13), and a chassis mounting cell (see paragraph [0109]; station 1821 understood to mount wheels to chassis), and that vehicles of various types sequentially pass through each cell and are processed.  The combination does not explicitly disclose a chassis alignment task cell, and a drive module installation cell.  Vetter is silent as to the processes performed in other cells (1807, 1808, 1809, 1810, 1811).
Kim teaches a production assembly line (see paragraph [0038]) for performing a vehicle assembly process (see paragraph [0036]).  Kim teaches performing a pre-task (mounting vehicle frame; see paragraph [0043]).  The vehicle frame (10) may be mounted to a production line vehicle (100) and a cell or station automatically aligns the battery with the frame (10; see paragraph [0046]), which one having ordinary skill in the art would at least recognize corresponds with performing a chassis alignment task.  Further, Kim teaches installing the battery to the frame (see paragraph [0053]-[0055]).  Figure 2 of Kim is understood to illustrate a plurality of cells or station at which the processes are performed.  Kim teaches that the automated processes of its assembly line may reduce costs (see abstract).
It would have been obvious to one having ordinary skill in the art to modify the apparatus taught by the combination of Vetter, Thorwarth, and Moriya to include performing a chassis alignment task and a drive module task in sequence, as taught by Kim. (see MPEP 2143(C)). The resulting apparatus would advantageously include stations or cells for preparing the vehicle body, aligning portions of the vehicle body or chassis, mounting a drive module (the battery taught by Kim), and performing a chassis installation process, while advantageously reducing costs associated with vehicle manufacture.  One having ordinary skill in the art would reasonably expect that vehicles manufactured using the assembly line taught by Vetter could be processed at the various sequential stations in a predictable manner without modifying the principles of operation of Vetter.
Thus, the combination of Vetter, Thorwarth, Moriya, and Kim teaches the limitations of claim 17.
Allowable Subject Matter
Claims 6-13 and 18  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application 2019/0185085 to Toeniskoetter et al. teaches a production line system including a plurality of work cells and a controller which causes a subset of workpieces to bypass some of the work cells (see paragraph [0005]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        12/17/2022